DISSENTING OPINION.
ESTOPINAL, J.
This is a suit to recover the value of a certain mule transported by the defendant Company, plaintiffs alleging that they shipped a carload of mules from St. Louis to New Orleans, via the Mobile and Ohio Railroad to Meridian, Miss., and from that point to destination (New Orleans), via the defendant Company, the New Orleans and Northeastern Railroad Company, and that through the gross negligence and carelessness of the Defendant Company in hauling said car of mules between Meridian and New Orleans, one of the mules was injured and died a short time after being unloaded.
Plaintiffs contend that though they affixed their signature to certain conditions and waivers releasing the carrier from liability beyond one hundred dollars ($100.00) per mule in the event of the loss of one, the contract was without consideration *and not binding upon them.
The stipulations in the contract read as follows:
“Now, in consideration of said railroads agreeing to transport the above described live stock at the reduced rate of $100 per car to New Orleans, La., and a free passage to the owner, or his agent, on the train with the stock, the said owner and shipper does hereby assume (and release the said railroad companies from) all risk of injury, loss and damage, or depre*141ciation, which the animals, or either of them, may suffer in consequence of either of them being weak, or escaping, or injuring themselves, or each other; or, in case of overloading, heat, suffocation, fright, viciousness, or of being injured by-fire, or the burning of any material, while in the possession of the companies, and from all other damages incidental to railroad transportation which shall not have been caused by the fraud or gross negligence of the said railroad companies.”
“And it is further agreed that should damage occur for which the companies may be liable, the value at the place and date of shipment shall govern the settlement, in which the amount claimed shall not exceed: For a. stallion or jack, $200; for a horse or mule, $100; cattle, $30; or other animals, $15.”
The defendant pleads the general issue.
There was judgment below in favor of plaintiffs for one hundred dollars ($100.00), from which the defendant has appealed. Plaintiffs, answering the appeal, ask that the award to them be increased to two hundred and fifty dloars ($250), the amount originally sued for.
The right of the carrier to tender to the shipper a contract which shall exempt the latter from all liabilities for injury to, or loss of live stock, may not be questioned, Of course, the carrier cannot escape liability, no matter what may be the stipulations and waivers contained in the contract, where it is shown that the loss to the shipper was caused by the gross negligence and carelessness of the carrier. The latter’s liability must be measured or determined by the conditions in the contract, the Company being absolved of liability when the live stock has been injured through no fault of its own.
Since, as I have stated, there is nothing to prevent the shipper and carrier from entering into' the stipulations limiting liability of carrier found in the contract made in this case, I cannot conceive how the plaintiffs, who signed the same, can now set up that it is not binding on them because this was the only contract presented to them, and that they had no other alternative but to take it.
It is to be presumed that plaintiffs read the document and appreciated its full import and force. It is not in evidence that they raised any objections to the conditions therein contained or inquired for other terms, nor that they demanded to *142examíne the tariff of freight rates, which, it is shown, was accessible to them. It does not avail plaintiffs to urge that the contract here was the usual one, and the only one offered or shown to shippers, nor that he had shipped over the same route for many years, and had' never paid more than one hundred dollars ($100.00) a car. Of course, the printed tariffs must control, and shippers being enabled to conveniently examine them, cannot complain that they have been misled.
To my mind the very first lines of the contract here are suggestive that other terms would he made by the carrier at the option of the shipper. The contract says: Now, m consideration of said railroad agreeing to transport the above described live stock at the reduced rate of $100, etc.” Even though plaintiffs appear to have been disinclined to examine the railroad’s tariff, certainly they should have been-put on inquiry by the words of the contract just quoted.
Plaintiffs rely upon the decision of the Supreme Court, Lehman-Stern & Co., Ltd., vs. M. La. & Texas R. R. Co., 115 La. 1, as indicating what the duty of the carrier is in establishing proof, and the condition upon which it may escape liability for loss sustained by the shipper.
The decision cited supra is not applicable here. The issue involved in that case is distinctly differentiated from those involved here by the difference in the character of the shipment, and other conditions. In the case cited by plaintiffs the issue was the loss of sundry bales of cotton, an inanimate mass not susceptible of damage, loss or injury by acts of its own. A different rule exists and must be applied when the shipment is one of live stock.
The reason for permitting the carrier to make his terms for the transportation of live stock is perfectly obvious. “Animals may injure or destroy themselves, or each other in consequence of their own vitality or natural disposition,” and it has been held in other jurisdictions that: “Mere proof that the animal died after delivery to the carrier, and before the end of transportation, is not sufficient to establish liability, but the evidence must further show that the loss zaas due to human agency.” Am. & Eng. Ency. of Law and Practice, Vol. 6, p. 524; 48 Mo. App. L. 79; 66 Mo. 486; 119 Pa. St. 577; 13 Atlantic 324; 4 Am. St. Rep. 670; 3 Woods (U. S.) 380; 12 Fed. Cases No. 6949.
*143I have examined closely the evidence in this record. The defendant has established that nothing untoward or of a nature calculated to cause injury to plaintiffs’ carload of mules occurred in the running of this particular train, in other words, that it fthe carrier) had been free of negligence or carelessness.
This proof is not weakened, nor even attacked by plaintiffs, and it would appear that the defendant Railroad Company had done its share by producing evidence of care and diligence in the transportation.
In my opinion the burden of proof was on the plaintiffs to show that the loss to the mule was due to human agency, in which case the carrier must show that the loss does not result from his negligence.
Under the stipulations of the contract the owner or his agent was entitled to free transportation and could have availed him self of the privilege of personally accompanying carloads of mules, and thereby inform himself as to the manner in which' the injury occurred, whether by human agency, through neglect or otherwise.
I find from the record that notwithstanding the fact that plaintiffs have' entirely failed to discharge this burden, defendant •Company has produced uncontradicted evidence showing the exercise of care and prudence on its part.
Not only have plaintiffs failed to show that the accident was due to human agency, but on the contrary, their own expert, in his testimony (Dr. McClure, a veterinary) shows that the hemorrhage, from which the mule died, could have been caused by a kick from another mule; that such a kick by an unshod mule would leave no mark.
It is shown that the hemorrhage evidenced itself after the carload of mules had been unloaded from the car and turned out into the pens. The veterinary, on his direct examination, testified as follows:
Q. Give the symptoms the mule exhibited?
A. He had hemorrhage, bleeding through his nose, and also some blood coming from his mouth; he was weak, very weak.
Q. From your experience with mules, can you form any opinion as to what caused the injury to the mule, doctor?
A. Well, in my opinion, it was an injury of some kind; of *144course, that was my opinion.
Reheaning refused June 8, 1908.
Writ granted by Supreme Court Aug. 4, 1908.
Q. Well, what sort of injury would you think it was?
A. It was bound to be an injury, the hemorrhage was from the lungs and the mule was very weak at the time.
Q. About how long before you saw the mule did you judge the accident to the mule occurred?
A. That would be hard to say exactly; it would be hard for me to say just when it occurred.
Finally, the witness stated the injury must be a recent one. Beyond this indefinite testimony as to the cause of injury the record is silent. From' my appreciation of this testimony, í conculde that the accident or mishap which resulted in the death of the mule was just such as the terms of the contract for transportation, when negligence is not shown on the part of the carrier, absolve the carrier of liability, to-wit: “The said owner and shipper does hereby assume (and release tha said railroad companies from) all risk of injury, loss or damage or depreciation which the animals, or either of thorn, may suffer in consequence of either of them being weak or escaping, or injuring themselves, or each other, etc!’
The contract herein between the shipper and carrier appears to be legitimate, and is binding on the parties to it.
Under the showing made in this case, and for reasons assigned, I am of opinion that the judgment • appealed from is error.
For these reasons I dissent from the opinion and decree.
April 6, 1908.